November 15, 1928. *Page 531 
The opinion of the Court was delivered by
I do not agree with Mr. Justice Cothran that there should be an affirmance of the judgment in this case. I think a new trial should be granted, and will state briefly my reasons therefor:
On October 31, 1926, the defendant, Strickland, shot and killed one Kirby Ward. He was indicted for murder and tried at the June, 1927, term of the General Sessions Court for Horry County. On trial, the defendant admitted the killing, but claimed he fired the fatal shot in defense of his own life. The jury found him guilty, "with a recommendation to the mercy of the Court," and he now appeals and imputes error.
The testimony offered by the defendant tended to show that, on the day Ward was killed, the automobile in which his three daughters and his sister were riding along the highway was run into from the rear by a car driven in a reckless manner by the deceased and his brother, Onslow Ward, who appeared to be under the influence of liquor; that, following the collision, the young men cursed and abused the young women, and in driving around them again collided with their car and again cursed and abused them; that they proceeded along the highway in the direction in which the women were going, stopped their car so as to block the road, and at that point again cursed and abused them, and made indecent proposals to them; that, in their fright, the young women drove around the car in which the young men were riding, and went home by a circuitous route; that the defendant, on being told what had happened, procured his gun, and, accompanied by a young man named Bryant, went in search of a rural policeman for the purpose of have the Wards arrested before they crossed the State line into North Carolina; that on their way they were hailed or called by some one in a car parked by the roadside; that Strickland went to the parked car and found Kirby Ward, who immediately *Page 532 
drew his pistol, and that the defendant shot him to save his own life.
The State proceeded on the theory, and offered testimony tending to show, that the defendant armed himself with a shotgun and went out in search of the young men who, he had been advised by his daughters, had insulted them, and, having found one of them, Kirby Ward, in a car parked by the roadside, deliberately shot him to death.
The appellant states a number of exceptions, but they are all without merit except the seventh, which I think should be sustained. That part of the Court's charge, objected to by this exception, that "the defendant did not have a right to seek out the deceased on account of some wrong done to members of his family," so narrowed and restricted his right to approach the deceased, in a peaceable manner, and with no intent to take the law into his own hands, for an explanation of the conduct of the deceased toward the defendant's daughters, as, under the issue made by the evidence, to vitally discount the plea of self-defense. I do not think that the language used by the Court in the same connection that "you have no right to take his life on that account" cured the error, or that the charge taken as a whole rendered it harmless. If the jury inferred from the language used, as they may reasonably have done, that the defendant had no right to approach the deceased even in a peaceable manner, to question him with regard to his conduct toward defendant's daughters, his plea of self-defense, under the facts disclosed by the evidence, was practically eliminated.
This opinion, written as a dissent from the opinion of Mr. Justice Cothran, being concurred in by the other Justices, becomes the judgment of the Court, which is that the judgment of the Circuit Court be reversed, and the case remanded to that Court for a new trial.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE and CARTER concur. *Page 533